Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 04/17/2020. In virtue of this communication, claims 1-11 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-6 and 8-11 recites the limitation “the network entity" in claims.  There is insufficient antecedent basis for this limitation in the claims. To maintain the consistency throughout the claims, “the network entity” shall be read as “the mobile network entity” referring to “a mobile network entity” in claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. Pub. No.: US 2010/0061308 A1 in view of Park et al. Pub. No.: US 2011/0201354 A1. 

Claim 1
Becker discloses a fast query method for dynamic location information of a mobile network entity (in accordance with MPEP 2111 and in light of par. 0030 in PG PUB of this instant application, a mobile network entity is reasonably interpreted as a mobile device or a user equipment or a mobile terminal; UE in fig. 1-7), the method using a hierarchical nested structure of distributed containers to process the registration and query of the location information of the network entity (see fig. 1-7 for TA ID as hierarchical structure), the method comprising: 
step 1) after the network entity is connected to a network point (MME 106 in fig. 5-6, and see par. 0116) of attachment after movement (TA ID in 502 of fig. 5) and obtains 
step 2) when a network forwarding device (network forwarding device could be any one of eNB 103-104, MME and SGSN in fig. 3-7) learns that the network entity is currently unreachable (detect cell change in fig. 3-4), transmitting a query request for new location information of the network entity to a container where the network entity is located before movement (request context in 303 of fig. 3, and 402 in fig. 4); and 
after the container where the network entity is located before movement receives the query request (detect cell change in fig. 3-4 ), performing a look-up operation in the container (SGSN in fig.  ) and in a set of neighboring containers of the same level to obtain the new location information of the network entity (SGSN returns context information 304 in fig. 3, and MBMS UE context 403 in fig. 4).
	Although Becker does not explicitly disclose “determining a level number of a registered container according to mobile service attribute parameters of the network entity, and then registering new location information of the network entity to the container of the corresponding level where the network entity is currently located”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “determining a level number of a registered container according to mobile service attribute parameters of the network entity”, initially, the claim limitations could be reasonably interpreted in Becker explains that coverage of wireless network, recorded as context information, could vary by its types of networks such 2G/3B, 4G/LTE in fig. 1 and defined by tracking area (par. 0094 for TA ID 2G/3G, and TA ID 4G/LTE in par. 0124). However, Becker does not describe explicitly tracking area in orderly manner. It could be seen in Park. In particular, Park teaches determining location area code with femto BS ID, femto paging group ID, macro paging group ID along with MS ID, subscriber SG ID and CSG ID (see fig. 4).
	Secondly, to address the obviousness of the claim limitation “registering new location information of the network entity to the container of the corresponding level where the network entity is currently located”, it’s to note that claim does not specifically define what are involved in registering such as location registration format or protocol. Indeed, Becker discloses registration in step 503, and deregistration in step 507 after tracking area updated in fig. 5. Accordingly, the teaching of Beck mentioned above would have rendered the addressing claim limitation obvious. Further evidence could be seen in Park. In particular, Park teaches registering to a new femto BS after moved into the new femto area (S311 in fig. 3). Accordingly, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143 KSR, Exemplary Rationale F.
Becker by providing location update as taught in Park to obtain the claimed invention as specified in the claim. Such a modification would have included a paging controller to update a location of mobile station in an idle-mode so that a new paging area could have been updated or created for efficiently paging in a femto cell area as suggested in par. 0009 & 0018 of Park.

Claim 5
Becker, in view of Park, discloses the fast query method for dynamic location information of a mobile network entity according to claim 1, wherein after step 1), the method further comprises: 
updating and storing, by a container responsible for processing registration information (Becker, MME updates UE context information in 505 of fig. 5 and 608 of fig. 6), location information and release serial number of the network entity (Park, MS ID, subscriber SG ID in fig. 4), and the container only stores and updates received network entity location information with an updated release serial number (MS ID and SG ID corresponding to femto BS ID, femto paging group ID and macro paging group ID in fig. 4 of Park, accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F-G).


Claim 8
Becker, in view of Park, discloses the fast query method for dynamic location information of a mobile network entity according to claim 2, wherein after step 1), the method further comprises: 
updating and storing, by a container responsible for processing registration information (Becker, MME updates UE context information in 505 of fig. 5 and 608 of fig. 6), location information and release serial number of the network entity  (Park, MS ID, subscriber SG ID in fig. 4), and the container only stores and updates received network entity location information with an updated release serial number (MS ID and SG ID corresponding to femto BS ID, femto paging group ID and macro paging group ID in fig. 4 of Park, accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F-G).

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Park, Bevan et al Pub. No.: US 2013/0308470 A1and Karlsson Patent No.: US 6,553,231 B1. 

Claim 2
Although Becker, in view of Park, does not disclose: “the fast query method for dynamic location information of a mobile network entity according to claim 1, wherein before step 1), the method further comprises: maintaining, by each container in each level of the hierarchical nested structure of distributed containers, a set of neighboring containers of the same level through threshold screening of network communication ranging values between a management node of the container and management nodes of other containers of the same level, wherein the containers of the same level are containers having a same characteristic value Tc, the characteristic value Tc being an upper limit of a network communication delay between any two nodes in the container; and the containers have a nested relationship, that is, multiple i-level containers constitute an (i + 1) -level container, wherein 1 < i < I-1, where 1 represents the maximum number of layers of the nested container, and Tc (i) <Tc (i + 1), where Tc (i) is a characteristic value of an i-level container, and Tc (i + 1) is a characteristic value of an (i + 1)-level container”, the claim 2 is considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “maintaining, by each container in each level of the hierarchical nested structure of distributed containers, a set of neighboring containers of the same level through threshold screening of network communication ranging values between a management node of the container and management nodes of other containers of the same level”, recall that Becker in view of Park stores femto level and macro level of hierarchical paging group (fig. 4 and par. 0136-0138). In particular, Bevan teaches a data structure containing signal strength corresponding to device locations (fig. 5). Accordingly, one of ordinary skill in the art would have arranged the femto ID, macro ID, MS ID in fig. 4 of Park in the order of signal strength column in fig. 5 of Bevan. See MPEP 2143, KSR Exemplary Rationales B-C
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify multiple-tracking area registration of Becker in view of Park by providing coverage wireless network service extended as taught in Bevan. Such a modification would have included a wireless network to extend network coverage in the dead zone so that the loss of service and delayed network availability could be prevented in a cost effective way as suggested in par. 0002 of Bevan.
	To address the obviousness of the claim limitations “wherein the containers of the same level are containers having a same characteristic value Tc, the characteristic value Tc being an upper limit of a network communication delay between any two nodes in the container; and the containers have a nested relationship, that is, multiple i-level containers constitute an (i + 1) -level container, wherein 1 < i < I-1, where 1 represents the maximum number of layers of the nested container, and Tc (i) <Tc (i + 1), where Tc (i) is a characteristic value of an i-level container, and Tc (i + 1) is a characteristic value of an (i + 1)-level container”, it’s to note that claim limitations are reasonably interpreted in accordance with MPEP 2111 and 2111.04. More importantly, claim does not specifically define what are involved in obtaining delay Tc except the condition or the limitation to solve the simple calculation. In particular, Karlsson teaches determining the neighbor cells (fig. 2-5) based on the delay value or the delay range as depicted figure 6. Accordingly, one of ordinary skill in the art would have generated layers based on delay values.
	For the above rationales, claim limitations are considered obvious and do not hold a patentable weight since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, Exemplary Rationales.
	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify multiple-tracking area registration of Becker in view of Park and Bevan by providing coverage wireless network service extended as taught in Bevan. Such a modification would have measured a number of cells to generate a neighbor list so that connection could be established to the active set of cells in the neighbor list to achieve optimized communication conditions as suggested in lines 40-62 of col. 1of Karlsson.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643